       Case 5:19-cv-02780-NC Document 1 Filed 05/22/19 Page 1 of 11




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: PO Box 262490
       San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 6
       Attorneys for Plaintiff
 7
 8
 9
10
11                         UNITED STATES DISTRICT COURT
12                        NORTHERN DISTRICT OF CALIFORNIA

13
       Scott Johnson,                           Case No.
14
                 Plaintiff,
15                                              Complaint For Damages And
         v.                                     Injunctive Relief For Violations
16                                              Of: American’s With Disabilities
       John B. Segall, in individual and        Act; Unruh Civil Rights Act
17     representative capacity as trustee of
       the Revocable Trust of John B. Segall
18     and Reva A. Segall and Reva A.
       Segall dated April 24, 1995;
19     Reva A. Segall, in individual and
       representative capacity as trustee of
20     the Revocable Trust of John B. Segall
       and Reva A. Segall and Reva A.
21     Segall dated April 24, 1995;
       Pedro R. Garcia;
22     Saratoga Industries, Inc., a
       California Corporation;
23     Sandra E. Gonzalez;
       Uriel Gonzalez; and Does 1-10,
24
                 Defendants.
25
26
           Plaintiff Scott Johnson complains of John B. Segall, in individual and
27
     representative capacity as trustee of the Revocable Trust of John B. Segall and
28
     Reva A. Segall and Reva A. Segall dated April 24, 1995; Reva A. Segall, in

                                           1

     Complaint
       Case 5:19-cv-02780-NC Document 1 Filed 05/22/19 Page 2 of 11




 1   individual and representative capacity as trustee of the Revocable Trust of
 2   John B. Segall and Reva A. Segall and Reva A. Segall dated April 24, 1995;
 3   Pedro R. Garcia; Saratoga Industries, Inc., a California Corporation; Sandra E.
 4   Gonzalez; Uriel Gonzalez; and Does 1-10 (“Defendants”), and alleges as
 5   follows:
 6
 7     PARTIES:
 8     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
 9   level C-5 quadriplegic. He cannot walk and also has significant manual
10   dexterity impairments. He uses a wheelchair for mobility and has a specially
11   equipped van.
12     2. Defendant John B. Segall, in individual and representative capacity as
13   trustee of the Revocable Trust of John B. Segall and Reva A. Segall and Reva A.
14   Segall dated April 24, 1995, owned the real property located at or about
15   18472 Prospect Rd., Saratoga, California, in November 2018.
16     3. Defendant Reva A. Segall, in individual and representative capacity as
17   trustee of the Revocable Trust of John B. Segall and Reva A. Segall and Reva A.
18   Segall dated April 24, 1995, owned the real property located at or about
19   18472 Prospect Rd., Saratoga, California, in November 2018.
20     4. Defendant John B. Segall, in individual and representative capacity as
21   trustee of the Revocable Trust of John B. Segall and Reva A. Segall and Reva A.
22   Segall dated April 24, 1995, owned the real property located at or about
23   18482 Prospect Rd., Saratoga, California, in November 2018.
24     5. Defendant Reva A. Segall, in individual and representative capacity as
25   trustee of the Revocable Trust of John B. Segall and Reva A. Segall and Reva A.
26   Segall dated April 24, 1995, owned the real property located at or about
27   18482 Prospect Rd., Saratoga, California, in November 2018.
28     6. Defendant John B. Segall, in individual and representative capacity as


                                            2

     Complaint
       Case 5:19-cv-02780-NC Document 1 Filed 05/22/19 Page 3 of 11




 1   trustee of the Revocable Trust of John B. Segall and Reva A. Segall and Reva A.
 2   Segall dated April 24, 1995, owned the real property located at or about
 3   18486 Prospect Rd., Saratoga, California, in November 2018.
 4     7. Defendant Reva A. Segall, in individual and representative capacity as
 5   trustee of the Revocable Trust of John B. Segall and Reva A. Segall and Reva A.
 6   Segall dated April 24, 1995, owned the real property located at or about
 7   18486 Prospect Rd., Saratoga, California, in November 2018.
 8     8. Defendant John B. Segall, in individual and representative capacity as
 9   trustee of the Revocable Trust of John B. Segall and Reva A. Segall and Reva A.
10   Segall dated April 24, 1995, owns the real property located at or about 18472
11   Prospect Rd., Saratoga, California, currently.
12     9. Defendant Reva A. Segall, in individual and representative capacity as
13   trustee of the Revocable Trust of John B. Segall and Reva A. Segall and Reva A.
14   Segall dated April 24, 1995, owns the real property located at or about 18472
15   Prospect Rd., Saratoga, California, currently.
16     10. Defendant John B. Segall, in individual and representative capacity as
17   trustee of the Revocable Trust of John B. Segall and Reva A. Segall and Reva A.
18   Segall dated April 24, 1995, owns the real property located at or about 18482
19   Prospect Rd., Saratoga, California, currently.
20     11. Defendant Reva A. Segall, in individual and representative capacity as
21   trustee of the Revocable Trust of John B. Segall and Reva A. Segall and Reva A.
22   Segall dated April 24, 1995, owns the real property located at or about 18482
23   Prospect Rd., Saratoga, California, currently.
24     12. Defendant John B. Segall, in individual and representative capacity as
25   trustee of the Revocable Trust of John B. Segall and Reva A. Segall and Reva A.
26   Segall dated April 24, 1995, owns the real property located at or about 18486
27   Prospect Rd., Saratoga, California, currently.
28     13. Defendant Reva A. Segall, in individual and representative capacity as


                                            3

     Complaint
       Case 5:19-cv-02780-NC Document 1 Filed 05/22/19 Page 4 of 11




 1   trustee of the Revocable Trust of John B. Segall and Reva A. Segall and Reva A.
 2   Segall dated April 24, 1995, owns the real property located at or about 18486
 3   Prospect Rd., Saratoga, California, currently.
 4     14. Defendant Pedro R. Garcia owned Café Blanc located at or about 18472
 5   Prospect Rd., Saratoga, California, in November 2018.
 6     15. Defendant Saratoga Industries, Inc. owned Round Table Pizza located
 7   at or about 18482 Prospect Rd., Saratoga, California, in November 2018.
 8     16. Defendants Sandra E. Gonzalez and Uriel Gonzalez owned La Cueva
 9   Mex Grill located at or about 18486 Prospect Rd., Saratoga, California, in
10   November 2018.
11     17. Defendant Pedro R. Garcia owned Café Blanc located at or about 18472
12   Prospect Rd., Saratoga, California, in January 2019.
13     18. Defendant Saratoga Industries, Inc. owned Round Table Pizza located
14   at or about 18482 Prospect Rd., Saratoga, California, in January 2019.
15     19. Defendants Sandra E. Gonzalez and Uriel Gonzalez owned La Cueva
16   Mex Grill located at or about 18486 Prospect Rd., Saratoga, California, in
17   January 2019.
18     20. Defendant Pedro R. Garcia owns Café Blanc located at or about 18472
19   Prospect Rd., Saratoga, California, currently.
20     21. Defendant Saratoga Industries, Inc. owns Round Table Pizza located at
21   or about 18482 Prospect Rd., Saratoga, California, currently.
22     22. Defendants Sandra E. Gonzalez and Uriel Gonzalez own La Cueva Mex
23   Grill located at or about 18486 Prospect Rd., Saratoga, California, currently.
24     23. Plaintiff does not know the true names of Defendants, their business
25   capacities, their ownership connection to the property and business, or their
26   relative responsibilities in causing the access violations herein complained of,
27   and alleges a joint venture and common enterprise by all such Defendants.
28   Plaintiff is informed and believes that each of the Defendants herein,


                                            4

     Complaint
       Case 5:19-cv-02780-NC Document 1 Filed 05/22/19 Page 5 of 11




 1   including Does 1 through 10, inclusive, is responsible in some capacity for the
 2   events herein alleged, or is a necessary party for obtaining appropriate relief.
 3   Plaintiff will seek leave to amend when the true names, capacities,
 4   connections, and responsibilities of the Defendants and Does 1 through 10,
 5   inclusive, are ascertained.
 6
 7     JURISDICTION & VENUE:
 8     24. The Court has subject matter jurisdiction over the action pursuant to 28
 9   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
10   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
11     25. Pursuant to supplemental jurisdiction, an attendant and related cause
12   of action, arising from the same nucleus of operative facts and arising out of
13   the same transactions, is also brought under California’s Unruh Civil Rights
14   Act, which act expressly incorporates the Americans with Disabilities Act.
15     26. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
16   founded on the fact that the real property which is the subject of this action is
17   located in this district and that Plaintiff's cause of action arose in this district.
18
19     FACTUAL ALLEGATIONS:
20     27. Plaintiff went to Café Blanc, Round Table Pizza and La Cueva Mex Grill
21   in November 2018 (twice) and January 2019 with the intention to avail
22   himself of its goods, motivated in part to determine if the defendants comply
23   with the disability access laws.
24     28. Café Blanc, Round Table Pizza and La Cueva Mex Grill are facilities
25   open to the public, places of public accommodation, and business
26   establishments.
27     29. Round Table Pizza has a sales counter where it handles its transactions
28   with customers.


                                               5

     Complaint
         Case 5:19-cv-02780-NC Document 1 Filed 05/22/19 Page 6 of 11




 1       30. Unfortunately, on the dates of the plaintiff’s visits, the defendants did
 2   not provide an accessible sales counter in conformance with the ADA
 3   Standards.
 4       31. Currently, the defendants do not provide an accessible sales counter in
 5   conformance with the ADA Standards.
 6       32. Restrooms are another one of the facilities, privileges, and advantages
 7   offered by Defendants to patrons of Café Blanc, Round Table Pizza and La
 8   Cueva Mex Grill.
 9       33. Unfortunately, on the dates of the plaintiff’s visits, the defendants did
10   not provide an accessible restroom in conformance with the ADA Standards. 1
11       34. Currently, the defendants do not provide an accessible restroom in
12   conformance with the ADA Standards.
13       35. Entrance into Café Blanc, Round Table Pizza and La Cueva Mex Grill is
14   also one of the facilities, privileges, and advantages offered by Defendants to
15   patrons of Café Blanc, Round Table Pizza and La Cueva Mex Grill.
16       36. Unfortunately, on the dates of the plaintiff’s visits, the defendants did
17   not provide an accessible door hardware in conformance with the ADA
18   Standards.
19       37. Currently, the defendants do not provide an accessible entrance in
20   conformance with the ADA Standards.
21       38. Paths of travel are one of the facilities, privileges, and advantages
22   offered by Defendants to patrons of Café Blanc.
23       39. Unfortunately, on the dates of the plaintiff’s visits, the defendants did
24   not provide accessible paths of travel in conformance with the ADA Standards.
25       40. Currently, the defendants do not provide accessible paths of travel in
26
27   1
       For example, the restroom door hardware at Café Blanc, Round Table Pizza and La Cueva Mex Grill had a
     traditional style knob that required tight grasping and twisting of the wrist to operate. On information and
28   belief there are other issues with the restrooms that renders them non-compliant. Those issues will be fleshed
     out in discovery and inspections. The plaintiff seeks to have fully compliant restrooms provided.


                                                           6

     Complaint
       Case 5:19-cv-02780-NC Document 1 Filed 05/22/19 Page 7 of 11




 1   conformance with the ADA Standards.
 2     41. Plaintiff personally encountered these barriers.
 3     42. By failing to provide accessible facilities, the defendants denied the
 4   plaintiff full and equal access.
 5     43. The lack of accessible facilities created difficulty and discomfort for the
 6   Plaintiff.
 7     44. The defendants have failed to maintain in working and useable
 8   conditions those features required to provide ready access to persons with
 9   disabilities.
10     45. The barriers identified above are easily removed without much
11   difficulty or expense. They are the types of barriers identified by the
12   Department of Justice as presumably readily achievable to remove and, in fact,
13   these barriers are readily achievable to remove. Moreover, there are numerous
14   alternative accommodations that could be made to provide a greater level of
15   access if complete removal were not achievable.
16     46. Plaintiff will return to Café Blanc, Round Table Pizza and La Cueva Mex
17   Grill to avail himself of its goods and to determine compliance with the
18   disability access laws once it is represented to him that Café Blanc, Round
19   Table Pizza and La Cueva Mex Grill and its facilities are accessible. Plaintiff is
20   currently deterred from doing so because of his knowledge of the existing
21   barriers and his uncertainty about the existence of yet other barriers on the
22   site. If the barriers are not removed, the plaintiff will face unlawful and
23   discriminatory barriers again.
24     47. Given the obvious and blatant nature of the barriers and violations
25   alleged herein, the plaintiff alleges, on information and belief, that there are
26   other violations and barriers on the site that relate to his disability. Plaintiff will
27   amend the complaint, to provide proper notice regarding the scope of this
28   lawsuit, once he conducts a site inspection. However, please be on notice that


                                               7

     Complaint
       Case 5:19-cv-02780-NC Document 1 Filed 05/22/19 Page 8 of 11




 1   the plaintiff seeks to have all barriers related to his disability remedied. See
 2   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 3   encounters one barrier at a site, he can sue to have all barriers that relate to his
 4   disability removed regardless of whether he personally encountered them).
 5
 6   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 7   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 8   Defendants.) (42 U.S.C. section 12101, et seq.)
 9     48. Plaintiff re-pleads and incorporates by reference, as if fully set forth
10   again herein, the allegations contained in all prior paragraphs of this
11   complaint.
12     49. Under the ADA, it is an act of discrimination to fail to ensure that the
13   privileges, advantages, accommodations, facilities, goods and services of any
14   place of public accommodation is offered on a full and equal basis by anyone
15   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
16   § 12182(a). Discrimination is defined, inter alia, as follows:
17            a. A failure to make reasonable modifications in policies, practices,
18                or procedures, when such modifications are necessary to afford
19                goods,     services,   facilities,   privileges,    advantages,     or
20                accommodations to individuals with disabilities, unless the
21                accommodation would work a fundamental alteration of those
22                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
23            b. A failure to remove architectural barriers where such removal is
24                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
25                defined by reference to the ADA Standards.
26            c. A failure to make alterations in such a manner that, to the
27                maximum extent feasible, the altered portions of the facility are
28                readily accessible to and usable by individuals with disabilities,


                                              8

     Complaint
       Case 5:19-cv-02780-NC Document 1 Filed 05/22/19 Page 9 of 11




 1               including individuals who use wheelchairs or to ensure that, to the
 2               maximum extent feasible, the path of travel to the altered area and
 3               the bathrooms, telephones, and drinking fountains serving the
 4               altered area, are readily accessible to and usable by individuals
 5               with disabilities. 42 U.S.C. § 12183(a)(2).
 6     50. When a business provides facilities such as a sales or transaction
 7   counter, it must provide an accessible sales or transaction counter in
 8   compliance with the ADA Standards.
 9     51. Here, no such accessible sales counter at Round Table Pizza has been
10   provided in compliance with the ADA Standards in violation of the ADA.
11     52. When a business provides facilities such as a restroom, it must provide
12   an accessible restroom in compliance with the ADA Standards.
13     53. Here, no such accessible restrooms at Café Blanc, Round Table Pizza
14   and La Cueva Mex Grill have been provided.
15     54. When a business provides an entrance, it must provide an accessible
16   entrance in compliance with the ADA Standards.
17     55. Here, no such accessible entrance at Café Blanc, Round Table Pizza and
18   La Cueva Mex Grill has been provided in compliance with the ADA Standards.
19     56. When a business provides paths of travel, it must provide accessible
20   paths of travel in compliance with the ADA Standards.
21     57. Here, the failure to provide accessible paths of travel at Café Blanc is a
22   violation of the ADA.
23     58. The Safe Harbor provisions of the 2010 Standards are not applicable
24   here because the conditions challenged in this lawsuit do not comply with the
25   1991 Standards.
26     59. A public accommodation must maintain in operable working condition
27   those features of its facilities and equipment that are required to be readily
28   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).


                                            9

     Complaint
       Case 5:19-cv-02780-NC Document 1 Filed 05/22/19 Page 10 of 11




 1      60. Here, the failure to ensure that the accessible facilities were available
 2   and ready to be used by the plaintiff is a violation of the law.
 3
 4   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 5   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 6   Code § 51-53.)
 7      61. Plaintiff repleads and incorporates by reference, as if fully set forth
 8   again herein, the allegations contained in all prior paragraphs of this
 9   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
10   that persons with disabilities are entitled to full and equal accommodations,
11   advantages, facilities, privileges, or services in all business establishment of
12   every kind whatsoever within the jurisdiction of the State of California. Cal.
13   Civ. Code §51(b).
14      62. The Unruh Act provides that a violation of the ADA is a violation of the
15   Unruh Act. Cal. Civ. Code, § 51(f).
16      63. Defendants’ acts and omissions, as herein alleged, have violated the
17   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
18   rights to full and equal use of the accommodations, advantages, facilities,
19   privileges, or services offered.
20      64. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
21   discomfort or embarrassment for the plaintiff, the defendants are also each
22   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
23   (c).)
24      65. Although the plaintiff was markedly frustrated by facing discriminatory
25   barriers, even manifesting itself with minor and fleeting physical symptoms,
26   the plaintiff does not value this very modest physical personal injury greater
27   than the amount of the statutory damages.
28


                                             10

     Complaint
       Case 5:19-cv-02780-NC Document 1 Filed 05/22/19 Page 11 of 11




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
13   Dated: May 20, 2019              CENTER FOR DISABILITY ACCESS
14
                                      By:
15
                                      ____________________________________
16
                                             Amanda Seabock, Esq.
17                                           Attorney for plaintiff

18
19
20
21
22
23
24
25
26
27
28


                                           11

     Complaint
